
	
		II
		Calendar No. 114
		110th CONGRESS
		1st Session
		S. 343
		[Report No. 110–52]
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 22, 2007
			Mr. Voinovich (for
			 himself, Mr. Brownback,
			 Mr. Akaka, Ms.
			 Landrieu, Mr. Warner, and
			 Mr. Lieberman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			April 11, 2007
			Reported by Mr.
			 Lieberman, without amendment
		
		A BILL
		To extend the District of Columbia College
		  Access Act of 1999.
	
	
		1.5-year reauthorization of tuition
			 assistance programs
			(a)Public school programSection 3(i) of the District of Columbia
			 College Access Act of 1999 (sec. 38–2702(i), D.C. Official Code) is amended by
			 striking each of the 7 succeeding fiscal years and inserting
			 each of the 12 succeeding fiscal years.
			(b)Private school programSection 5(f) of such Act (sec. 38–2704(f),
			 D.C. Official Code) is amended by striking each of the 7 succeeding
			 fiscal years and inserting each of the 12 succeeding fiscal
			 years.
			
	
		April 11, 2007
		Reported without amendment
	
